1
                                                                              J S -6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
8                              SOUTHERN DIVISION
9    NEAL M. COHEN,                                Case No.: 8:18-cv-1994 AG (JDEx)
10                  Plaintiff,
                                                   ORDER DISMISSING
11         v.                                      PLAINTIFF’S COMPLAINT,
                                                   WITH PREJUDICE, AND
12   WALMART INC., a Delaware                      DISMISSING WALMART INC.’S
     corporation, and DOES 1-10,                   COUNTERCLAIMS, WITHOUT
13                                                 PREJUDICE
14                  Defendant.
                                                   [FRCP 41]
15
16
           Having received and reviewed the Stipulation for Dismissal submitted by
17
     Plaintiff and counterdefendant Neal M. Cohen (“Cohen”) and defendant and
18
     counterclaimant Walmart Inc. (“Walmart”), it is hereby ORDERED, as follows:
19
           (1)   the Complaint and all of the claims that Cohen has alleged in the Action
20
     against Walmart are dismissed, with prejudice;
21
           (2)   all of the counterclaims that Walmart has alleged in the Action against
22
     Cohen are dismissed, without prejudice; and
23
           (3)   each party to the Action shall bear his or its own attorney’s fees and costs
24
     incurred in connection with the Action.
25
26
     Dated: May 13, 2019
27                                           Hon. Andrew J. Guilford
                                             United States District Judge
28
     {182421.1} 1
     WALMART’S RULE 26 INITIAL DISCLOSURES                        CASE NO.: 8:18-cv-01994-AG-JDE
